Citation Nr: 0524849	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right heel spur syndrome with arthritis of 
the right great toe, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
service-connected left heel spur syndrome with arthritis of 
the left great toe, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to December 
1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Issue not on appeal

In August 1999, the RO granted the veteran's claim of 
entitlement to service connection for a low back disability.  
A noncompensable (zero percent) disability rating was 
assigned.

In a March 2003 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
mechanical low back pain from noncompensably disabling to 10 
percent disabling.  The veteran filed a notice of 
disagreement as to that decision in July 2003.  In January 
2004, the RO increased the disability rating for the low back 
disability to 20 percent and issued a Statement of the Case 
(SOC).  The veteran did not file a timely substantive appeal.  
Accordingly, that matter is not in appellate status.    

The record reflects that in July 2004, in response to a SOC 
issued in June 2004 regarding the current issues on appeal, 
the veteran filed a substantive appeal 
(VA Form 9) wherein he stated "The problems with my back 
also occurred while on active duty."  The Board is unclear 
as to what this statement was intended to convey, since 
service connection is already in effect for the low back 
disability.  
The statement manifestly does not refer to the assigned 
disability rating and cannot be considered to be a 
substantive appeal as to that matter.  See 38 C.F.R. § 20.202 
(2004).  VA's statutory duty to assist means that VA must 
liberally read all documents submitted to include all issues 
presented. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
However, in Brannon v. West, 12 Vet. App. 32 (1998), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.. 

Moreover, even if the July 2004 statement of the veteran may 
be deemed to constitute a substantive appeal regarding the 
issue of an increased rating for mechanical low back pain, it 
is untimely.  The VA Form 9 was received by VA more than one 
year after the issuance of the March 2003 decision and more 
than 
60 days after the issuance of the January 2004 SOC.  See 38 
U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.302 
(2004).


FINDINGS OF FACT

1.  The veteran's right heel spur syndrome with arthritis of 
the right great toe is manifested by a moderate level of 
pain, particularly on ambulation, with occasional flare-ups.  

2.  The veteran's left heel spur syndrome with arthritis of 
the left great toe is manifested by a moderate level of pain, 
particularly on ambulation, with occasional flare-ups.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for a rating in excess of 10 
percent for right heel spur syndrome with arthritis of the 
right great toe have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).

2.  The scheduler criteria for a rating in excess of 10 
percent for left heel spur syndrome with arthritis of the 
left great toe have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks higher disability ratings for service-
connected right and left heel spur syndrome with arthritis of 
the great toes.  Because the disabilities are virtually 
identical and involve the application of same law, the Board 
will address the two issues together.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, letters were sent to the veteran in 
December 2003 and March 2004 which were specifically intended 
to address the requirements of the VCAA.  The letters 
enumerated that to establish entitlement to increased 
disability ratings the evidence must show that the service-
connected disabilities have gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2003 VCAA letter, the RO notified the veteran: "We 
will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies.  We will also assist you 
by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  See the December 30, 2003 letter, page 3.  The 
March 2004 VCAA letter notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the March 5, 2004 letter, page 4.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the December 2003 and March 2004 VCAA letters 
each advised the veteran to give the RO enough information 
about relevant records so that they could request them from 
the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the December 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  In addition, 
the March 2004 letter informed the veteran: "If there is any 
other evidence of information that you think will support 
your claim, please let us know."  

The Board therefore finds that the December 2003 and March 
2004 letters, and the June 2004 SOC properly notified the 
veteran of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the March 2004 letter.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in December 2003, following 
the initial adjudication of this claim by rating decision in 
March 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of the issue by the RO.  
While that was not done in this case, the Board does not 
believe that the veteran has been prejudiced by such failure 
in timing.  His claims were readjudicated by the RO in the 
June 2004 SOC, following issuance of the December 2003 and 
March 2004 VCAA notice letters.  The veteran was provided 
with ample opportunity to respond to those letters.  The 
veteran has not contended that he was in any way prejudiced 
by the timing of the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, these claims were 
readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and a report of VA examination, 
which will be described below.  In an Authorization and 
Release form (VA Form 21-4142) submitted in March 2004, the 
veteran indicated that the only treatment he had received for 
his service-connected disabilities was at VA.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran has not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  In his July 2004 substantive 
appeal (VA Form 9), the veteran indicated that he did not 
want a personal hearing.  

Accordingly, the Board will proceed to decisions on the 
merits.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual background

As was noted in the Introduction, the veteran retired from 
military service in December 1998.  In an August 1999, 
service connection was granted for right heel spur syndrome 
with degenerative changes and left heel spur syndrome with 
degenerative changes, each evaluated as 10 percent disabling.  
The award was based, in part, on service medical records 
showing that the veteran had surgery of both feet for heel 
spur removal.  [The service-connected disabilities were 
subsequently recharacterized as right heel spur syndrome with 
arthritis of the right great toe and left heel spur syndrome 
with arthritis of the right great toe.]

VA outpatient treatment records show that in February 2002 
the veteran reported having foot pain, which he rated as 6 
out of 10.  Objectively, he walked with abducted gait and the 
heel was everted during stance.  There was pain and 
tenderness of the plantar surface of the calcaneus area of 
both feet and along the course of the plantar fascia.  The 
pain radiated into the leg and caused the veteran to limp.  
The heel area was not swollen and there was no redness or 
evidence of cellulitis.  The veteran was fitted for custom 
arch supports and gel heel cups. 

The veteran sought increased disability ratings in February 
2003.  On VA examination in March 2003, the veteran reported 
that weightbearing was bothersome, particularly upon first 
arising in the morning and with prolonged periods of 
weightbearing.  He had orthopedic shoes with molded inserts 
and over-the-counter heel cups.  Physical examination 
revealed a well-healed scar along the medial aspect of both 
feet secondary to prior heel spur removal.  He had some 
slight enlargement and tenderness of the metacarpal 
phalangeal joint of both great toes.  Dorsiflexion of the 
great toe was 15 degrees on the right and 20 degrees on the 
left.  Plantar flexion was 30 degrees on the right and 20 
degrees on the left.  [The record actually reads "30 degrees 
on the right and 20 degrees on the right"; however, the 
Board will assume that the second "right" is a 
typographical error and assume the physician meant the left 
great toe.]  The veteran had pain on range of motion testing 
of these joints.  There was no evidence of plantar callus 
formation.  He had tenderness to the heel pad region 
extending into the midfoot region.  There were palpable 
pulses in the feet.  Neurological evaluation revealed no 
focal strength deficits in the lower extremities.  X-rays of 
the feet revealed osteoarthritis of the first MTP joints.  
The examiner commented that while it was conceivable that 
foot pain could limit function on flare-ups or with increased 
use, it was not feasible to attempt to express any of this in 
terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty.  

A January 2004 VA outpatient treatment record shows that the 
veteran was seen in the podiatry clinic for evaluation and 
treatment.  He complained that his boots were getting worn 
out and not providing good support.  He stated that the first 
pair of heel cups helped heel pain, but the second pair 
offered no relief.  Objective findings were identical to 
those documented in February 2002.  The veteran was 
prescribed a second pair of custom orthotics.  



Analysis

Initial matter - Mittleider concerns

As a preliminary matter, the Board notes that VA medical 
records dated in February 2002 and January 2004 show a 
diagnosis of bilateral pes planus.  Service connection has 
not been established for this condition.  

The Board may compensate a veteran only for service-connected 
disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected disorder contributes to the veteran's overall level 
of foot symptomatology, and whether the evidence provides a 
sufficient basis for the Board to distinguish between 
service-connected and non service-connected symptoms.

Given that the veteran's primary complaint is painful 
ambulation, the Board finds it highly unlikely that a 
physician would be able to distinguish symptoms attributable 
to pes planus from those attributable to the service-
connected heel spur syndrome with arthritis of the great 
toes, and the Board will not attempt to do so here.  
The Board accordingly will evaluate the severity of the 
veteran's service-connected disabilities by considering all 
foot symptoms referenced in the medical evidence.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the veteran's service-connected right and 
left heel spur syndrome with arthritis of the great toes as 
ankle disabilities under Diagnostic Codes 
5010-5273 [traumatic arthritis-os calcis or astragalus, 
malunion of].  See 38 C.F.R. § 4.27 (2002) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

The veteran has not requested that another diagnostic code be 
used.  However, after careful review of the record, the Board 
concludes that these diagnostic codes are not the most 
appropriate, given the character of the veteran's 
disabilities.  While Diagnostic Code 5010 could conceivably 
be used, since osteoarthritis of the first 
metatarsophalangeal (MTP) joints has been confirmed by X-
rays, Diagnostic Code 5273 is used for rating malunion of the 
os calcis or astragalus.  The medical evidence of record does 
not indicate that that there is any malunion of the bones of 
the veteran's ankles.  The objective findings involve pain on 
motion of the great toes and tenderness in the heel pad 
region, extending into the midfoot region.  

The Board concludes that Diagnostic Code 5284 [foot injuries, 
other] is most appropriate given the current state of the 
veteran's disability.  Diagnostic Code 5284 is catchall code 
and is the only code under the rating schedule that will 
adequately account for the entirety of the veteran's 
symptomatology, involving as it does both the toes and the 
heels and which is predominated by painful ambulation.  

Specific rating criteria

As discussed in detail above, the Board is evaluating the 
veteran's right foot disability under Diagnostic Code 5284 
[foot injuries, other].  This provision provides for a 10 
percent rating for a moderate foot injury, a 20 percent 
rating for a moderately severe foot injury, and a 30 percent 
rating for a severe foot injury.  With actual loss of use of 
the foot, a 40 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2004).

Words such as "moderate", "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  The Board 
observes in passing that although the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988), 
871.

Schedular rating

The veteran's bilateral foot disabilities are each currently 
rated as 10 percent disabling, which is indicative of 
moderate disability.  To obtain 20 percent ratings, his 
disabilities must be shown to be moderately severe.  

The evidence clearly shows that the veteran suffers pain and 
discomfort which limits his activities.  The primary 
objective findings appear to be osteoarthritis of the first 
MTP joints, along with tenderness of the joints and the heel 
pad region.  The Board notes no objective evidence that the 
veteran is physically limited by his symptoms or that he is 
prohibited from engaging in any activities.  

While the Board views the veteran's reports of pain as 
credible, in its opinion his complaints do not present a 
picture consistent with moderately severe disability.  The 
Board notes that despite the veteran's complaints, the record 
does not reflect an extensive history of treatment for his 
feet.  Essentially, the only treatment consists of orthotics.  
Taken together with the veteran's complaints, the medical 
evidence of record portrays a moderate disability picture, 
that is of average or medium quality.  Indeed, the only 
objective manifestations of the veteran's bilateral foot 
disability is tenderness.  There is no evidence of pathology 
which might be said to be indicative of moderately severe or 
severe foot pathology, such as limited motion, altered gait 
or the use of assistive devices.  Nor is there any evidence 
of the need for medical treatment, aside from the 
prescription of orthotics.  Indeed, there is little objective 
evidence of any foot pathology.

For these reasons, the Board finds that the schedular 
criteria for the assignment of 20 percent or higher ratings 
is not met or approximated for either of the veteran's feet.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right and left foot 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca.

The clinical findings of record, however, do not reflect 
impairment that warrants higher ratings.  There is no 
objective clinical evidence of weakness, fatigability, or 
incoordination and the like.  Although the Board acknowledges 
the veteran's complaints of pain on weightbearing and while 
standing for prolonged periods, such is contemplated by the 
assigned 10 percent ratings.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claims.  The benefits sought on appeal are accordingly 
denied.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right and 
left foot disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected disabilities 
warrant higher ratings.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warranted consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.


ORDER

Entitlement to an increased disability rating for right heel 
spur syndrome with arthritis of the right great toe is 
denied.

Entitlement to an increased disability rating for left heel 
spur syndrome with arthritis of the left great toe is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


